                         Case 1:18-cr-00799-KMW Document 255 Filed 10/14/20 Page 1 of 5
AO 2458 (Rev . 09/19)   Judgment in a Crimina l Case    (form modified within District on Sept. 30, 20 19)
                        Sheet I                                                                                    USDC SONY


                                            UNITED STATES DISTRICT
                                                            Southern District of New York
                                                                                  )
               UNITED STATES OF AMERICA                                           )
                                    V.                                            )
                            ZIYU WANG                                             )
                                                                                          Case Number: 18 CR 799-05 (KMW)
                                                                                  )
                                                                                  )       USMNumber: 86315-054
                                                                                  )
                                                                                  )        Edgar Fankbonner, Esq . (AUSA Sebastian Swett)
                                                                                  )       Defendant ' s Attorney
THE DEFENDANT:
li1 pl eaded gui lty to count(s)         1 one
D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found    guilty on count(s)
   after a plea of not guilty .

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                                    Offense Ended
21 USC846and841(b)                 Conspiracy to Distribute and Possess with Intent to                                  10/31/2018        1

 (1 )(B)                                 Distribute Methamphetamine



       The defendant is sentenced as provided in pages 2 through                 _ _5___ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defe ndant has been found          not guilty on count(s)
Ill Count(s)      all open & underyling indict.              Dis         [ll are di smissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until a ll fines, restitution, costs, and special assessments imposed by this judgment are fully pa id. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                                       10/1/2020
                                                                                Date of Impos ition of Judgment




                                                                                Signature of Judge




                                                                                                             KIMBA M. WOOD , U.S .D.J .
                                                                                Name and Title o f Judge




                                                                                Date                          r    I
                         Case 1:18-cr-00799-KMW Document 255 Filed 10/14/20 Page 2 of 5
AO 245B (Rev . 09/19) Judgmem in Criminal Case
                      Sheet 2 - Imprisonment

                                                                                                   Judgment -   Page   - ~2~_   of   5
 DEFENDANT: ZIYU WANG
 CASE NUMBER: 18 CR 799-05 (KMW)

                                                          IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
  Time served .




      D The court makes the following recommendations to the Bureau of Pri sons:




      D The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
           D at                                  D a.m.      D p.m.       on

           D as notified by the United States Marshal.

      D The defendant shal I surrender for service of sentence at the institution designated by the Bureau of Prisons:
           D before 2 p.m. on
           D as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.


                                                                RETURN
 1 have executed this judgment as follows :




           Defendant delivered on                                                       to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of thi s judgment.



                                                                                                 UNITED STATES MARSHAL



                                                                         By
                                                                                             DEPUTY UN IT ED STA TES MARSHAL
                           Case 1:18-cr-00799-KMW Document 255 Filed 10/14/20 Page 3 of 5
AO 245B (Rev . 09/ 19)   Judgment in a Criminal Case
                         Sheet 3 - Supervised Release
                                                                                                       Judgment-Page _ __      of
DEFENDANT: ZIYU WANG
CASE NUMBER: 18 CR 799-05 (KMW)
                                                         SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 No supervision is imposed .




                                                        MANDATORY CONDITIONS
I.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              D The above drug testing condition is suspended, based on the court's determination that you
                  pose a low risk of future substance abuse. (check if applicable)
4.     D You must make restitution in accordance with 18 U.S .C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution . (check if applicable)
5.     D You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D You must participate in an approved program for domestic violence. (check if applicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                           Case 1:18-cr-00799-KMW Document 255 Filed 10/14/20 Page 4 of 5
AO 245B (Rev . 09/ 19)   Judgment in a Criminal Case
                         Sheet 5 - Criminal Monetary Penalties
                                                                                                         Judgment -   Page       4    of        5
 DEFENDANT: ZIYU WANG
 CASE NUMBER: 18 CR 799-05 (KMW)
                                                  CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                         Assessment               Restitution               Fine                   AVAA Assessment*              JVT A Assessment**
 TOTALS             $    100.00               $                        $                       $                             $



 D    The determination of restitution is deferred until
                                                         -----
                                                               . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination .

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U .S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                     Total Loss***               Restitution Ordered           Priority or Percentage




 TOTALS                                 $                          0.00            $                     0.00
                                            - - - - - - -- - -                         - - -- - - - - - - -


 D      Restitution amount ordered pursuant to plea agreement $

 D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 36 12(t). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to I 8 U .S.C. § 3612(g).

 D      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D    the interest requirement is waived for the            D fine     D restitution.
        D    the interest requirement for the         D     fine    D restitution is modified as follows :

 * Amy, Vicky, and And}:' Child Pomo~raphy Victim Assistance Act of 2018 , Pub. L. No. 115-299.
 n Justice for Victims ot Trafficking: Act or 101\ Pub. L. No. 114-11.
 *** Findings for the total amount oflosses are required under Chapters 109A, 110, l lOA, and 113A of Title              18 for offenses committed on
 or after September 13, 1994, but before April 23 , 1996.
                         Case 1:18-cr-00799-KMW Document 255 Filed 10/14/20 Page 5 of 5
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments

                                                                                                             Judgment -   Page    5     of        5
 DEFENDANT: ZIYU WANG
 CASE NUMBER: 18 CR 799-05 (KMW)

                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     ~    Lump sum payment of$           100.00                due immediately, balance due


            •     not later than                                     , or
            •     in accordance with     •    C,    •    D,      •    E, or     D F below; or

 B    •     Payment to begin immediately (may be combined with                DC,        D D, or      D F below); or

 C     D    Payment in equal        _ _ _ _ _ (e.g. , weekly, monthly, quarterly) installments of $ ____ over a period of
                            (e.g., months or years), to commence _ _ _ _ _ (e .g., 30 or 60 days) after the date of this judgment; or

 D     D    Payment in equal         _ _ _ _ _ (e.g. , weekly, monthly, quarterly) installments of $ _ ___ over a period of
                            (e.g. , months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E     D    Payment during the term of supervi sed release will commence within _ __ __ (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant' s abi lity to pay at that time; or

 F     D    Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, ifthisjudiment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary pena1ties, except those payments made through the Federal Bureau of Prisons ' lnmate
 Financial Responsibility Program , are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                    Joint and Several                Corresponding Payee,
       (including defendant number)                           Total Amount                      Amount                          if appropriate




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 D     The defendant shall forfeit the defendant's interest in the following property to the United States:




 Puymenrn ghull be upplied in the following order'. (I) gggeggment, rn regtitution ~rinciMI, (3) rMtitution intemt, (4) AVAA M~M~m~t\t,
 (5) fine principal, (6) fine interest, (7) community restitution , (8)   JV'T A assessment, (<1) penalties, and ( 10) costs, including cost of
 prosecution and court costs.
